Exhibit 10.1

 

EXECUTION VERSION

 

April 19, 2016

 

Iron Mountain Information Management, LLC
Unsecured Bridge Facility
Commitment Letter

 

Iron Mountain Incorporated
Iron Mountain Information Management, LLC

1 Federal Street

Boston, MA 02110

 

Attention:  Jeff Lawrence, Senior Vice President and Treasurer

 

Ladies and Gentlemen:

 

Iron Mountain Incorporated (the “Parent”) and Iron Mountain Information
Management, LLC (the “Company”, and together with the Parent, sometimes referred
to herein as “you”) have advised each of the parties listed on Schedule I hereto
(the “Commitment Parties”; sometimes also collectively referred to herein as
“we” or “us”), that the Parent, directly or indirectly through one or more of
its subsidiaries, intends to acquire (the “Acquisition”) all of the equity
interests of Recall Holdings Limited, an Australian public company (“Target”),
pursuant to a Scheme Implementation Deed, dated as of June 8, 2015 (the
“Acquisition Agreement”) entered into by and among Target and the Parent, and to
consummate the transactions described therein and as otherwise contemplated by
this Commitment Letter (the “Transactions”), in each case on the terms set forth
in this commitment letter (together with the Term Sheet (as defined below) and
all schedules attached hereto, the “Commitment Letter”).  Unless otherwise
defined herein, capitalized terms shall have the meanings assigned to such terms
in the Term Sheet (as defined below).

 

In connection with the Transactions, you have advised us that, (a) you wish to
obtain a bridge term loan facility of up to $850,000,000 (the “Bridge Facility”)
and (b) you intend to obtain an amendment (the “Amendment”) to the existing
Credit Agreement, dated as of June 27, 2011, as amended and restated as of
July 2, 2015 (the “Existing Credit Agreement”), among the Parent, the Company,
the Lenders (as defined in the Existing Credit Agreement), the Borrowers (as
defined in the Existing Credit Agreement), JPMorgan Chase Bank, N.A., as
Administrative Agent and JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
Administrative Agent, consented to by the Majority Lenders (as defined in the
Existing Credit Agreement) as described on Schedule II hereto.

 

In that connection, you have requested that (x) each of the institutions listed
under the heading “Initial Lenders” on Schedule I hereto (each, an “Initial
Lender”, and collectively, the “Initial Lenders”) severally (and not jointly)
commit to provide the amount of the Bridge Facility set forth opposite its name
on Schedule I hereto under the heading “Bridge Commitments” (with respect to
each Initial Lender, its “Bridge Commitment”), (y) each of the institutions
listed under the heading “Titles/Roles” on Schedule I hereto (each an “Arranger,
and collectively, the “Arrangers”) agree to serve in the capacity set forth
opposite its name on such Schedule I hereto 

 

--------------------------------------------------------------------------------


 

and (z) each of JPMorgan Chase Bank, N.A. (“JPMorgan”), Merrill Lynch, Pierce,
Fenner & Smith Incorporated (“MLPFS”) and Goldman Sachs Bank USA (“GS”) agree to
act as an active joint lead arranger and joint bookrunner (in such capacities,
JPMorgan, MLPFS and GS being collectively referred to herein as the “Lead
Arrangers”).  You have also requested that (i) (a) the Lead Arrangers structure,
arrange and syndicate the Bridge Facility and (b) solicit the approvals required
under the Existing Credit Agreement in connection with the proposed Amendment
(the “Required Approvals”), (ii) each Initial Lender (or its affiliate, as
applicable) approve the Amendment in its capacity as a Lender (as defined in the
Existing Credit Agreement) and (iii) JPMorgan agree to serve as administrative
agent for the Bridge Facility (in such capacity, the “Administrative Agent”).

 

Each of the Initial Lenders is pleased to advise you that it is willing to
provide a portion of the Bridge Facility equal to its Bridge Commitment subject
to the terms and conditions set forth in this Commitment Letter and Exhibit A
attached hereto (the “Term Sheet”), and each Arranger is pleased to advise you
that it is willing to serve in the capacity set forth opposite its name on
Schedule I hereto under the heading “Titles/Roles” for the Bridge Facility. 
Furthermore, the Lead Arrangers are pleased to advise you of their agreement to
assemble a syndicate of financial institutions identified by the Arrangers
(which may be limited to the Initial Lenders) in consultation with you (and
subject to your consent as provided below) and to solicit the Required
Approvals.

 

It is agreed that JPMorgan will act as the sole Administrative Agent and that
the Lead Arrangers will act as the active joint lead arrangers and joint
bookrunners for the Bridge Facility (with JPMorgan being entitled to “left”
placement and MLPFS and GS being entitled to placement immediately to the right
of JPMorgan on all marketing materials), and each will, in such capacities,
perform the duties and exercise the authority customarily performed and
exercised by it in such roles; provided that you agree that JPMorgan may perform
its responsibilities hereunder through its affiliate, J.P. Morgan Securities,
LLC.  You agree that no other agents, co-agents or arrangers will be appointed,
no other titles will be awarded and no compensation (other than that expressly
contemplated by the Term Sheet and the Fee Letters referred to below) will be
paid in connection with the Bridge Facility unless you and we shall so agree.

 

The Lead Arrangers reserve the right to syndicate the Bridge Facility to a group
of financial institutions (the “Lenders”) identified by them in consultation
with you and subject to your consent (not to be unreasonably withheld or
delayed).  The Lead Arrangers reserve the right to commence the syndication of
the Bridge Facility but intend to commence the solicitation of the Required
Approvals promptly, and you agree to actively assist the Arrangers in completing
a syndication of the Bridge Facility (if applicable) and the solicitation of the
Required Approvals in a manner satisfactory to them.  Such assistance shall
include (a) your using commercially reasonable efforts to ensure that the
syndication efforts (if applicable) and the solicitation of the Required
Approvals benefit materially from your existing lending relationships,
(b) direct contact between senior management and advisors of the Parent and the
Company and the Lenders, (c) assistance in the preparation of a Confidential
Information Memorandum and other customary marketing materials (collectively,
with the Term Sheet, the “Information Materials”) and (d) the hosting, with the
Lead Arrangers, of a meeting and/or conference call with the Lenders.

 

2

--------------------------------------------------------------------------------


 

If requested, you will assist us in preparing Information Materials, including a
lender presentation, for distribution to prospective Lenders.  If requested, you
also will assist us in preparing an additional version of the Information
Materials (the “Public-Side Version”) to be used by prospective Lenders’
public-side employees and representatives (“Public-Siders”) who do not wish to
receive material non-public information (within the meaning of United States
federal securities laws) with respect to the Parent and the Company and their
respective affiliates and any of their respective securities (“MNPI”) and who
may be engaged in investment and other market related activities with respect to
any such entity’s securities or loans.  Before distribution of any Information
Materials, you agree to execute and deliver to us (i) a letter in which you
authorize distribution of the Information Materials to a prospective Lender’s
employees willing to receive MNPI (“Private-Siders”) and (ii) a separate letter
in which you authorize distribution of the Public-Side Version to Public-Siders
and represent that no MNPI is contained therein.

 

The Parent agrees that the following documents may be distributed to both
Private-Siders and Public-Siders, unless the Parent advises the Arrangers in
writing (including by email) within a reasonable time prior to their intended
distribution that such materials should only be distributed to Private-Siders: 
(a) administrative materials prepared by the Commitment Parties for prospective
Lenders (such as a lender meeting invitation, lender allocation, if any, and
funding and closing memoranda), (b) notification of changes in the terms of the
Bridge Facility and (c) other materials intended for prospective Lenders after
the initial distribution of Information Materials.  If you advise us that any of
the foregoing should be distributed only to Private-Siders, then Public-Siders
will not receive such materials without further discussions with you.

 

The Parent hereby authorizes the Commitment Parties to distribute drafts of
definitive documentation with respect to the Bridge Facility to Private-Siders
and Public-Siders.

 

The Lead Arrangers will manage, in consultation with you, all aspects of any
syndication process and the solicitation of the Required Approvals, including
decisions as to the selection of institutions to be approached and when they
will be approached, when their commitments will be accepted, which institutions
will participate, the allocations of the commitments among the Lenders and the
amount and distribution of fees among the Lenders.  The Arrangers will have no
responsibility other than to arrange the syndication as set forth herein and
solicit the Required Approvals and in no event shall be subject to any fiduciary
or other implied duties.  Additionally, the Parent and the Company acknowledge
and agree that the Arrangers are not advising them as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction.  Each of the
Parent and the Company shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated hereby, and the Arrangers shall
have no responsibility or liability to the Parent and the Company with respect
thereto.  Any review by the Arrangers of the Parent and the Company, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of the Commitment Parties and shall not
be on behalf of the Parent and the Company.

 

To assist the Lead Arrangers in their syndication efforts and solicitation of
the Required Approvals, you agree promptly to prepare and provide to us all
information with respect to the

 

3

--------------------------------------------------------------------------------


 

Parent and the Company and the transactions contemplated hereby, including all
financial information and projections (the “Projections”), as we may reasonably
request in connection with the arrangement and syndication of the Bridge
Facility and the solicitation of the Required Approvals.  You hereby represent
and covenant (but qualified to the best of your knowledge, insofar as relating
to the Target and its subsidiaries) that (a) all written or formally presented
information other than the Projections (the “Information”) that has been or will
be made available to us by you or any of your representatives is or will be,
when furnished (and taken as a whole), complete and correct in all material
respects and does not or will not, when furnished, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained therein not materially misleading in light of the
circumstances under which such statements are made and (b) the Projections that
have been or will be made available to us by or on behalf of you or any of your
representatives have been or will be prepared in good faith based upon
assumptions that are reasonable at the time made and at the time the related
Projections are made available to us (it being understood that such Projections
are as to future events and are not to be viewed as facts and are subject to
significant uncertainties and contingencies and that no assurance can be given
that any particular Projections will be realized).  You agree that if, at any
time prior to the Funding Date you become aware that any of the representations
in the preceding sentence would be incorrect if the Information and Projections
were being furnished, and such representations were being made, at such time,
then you will promptly supplement the Information and the Projections so that
such representations are correct in all material respects under those
circumstances.  You understand that in connection with arranging and syndicating
the Bridge Facility and soliciting the Required Approvals we may use and rely on
the Information and Projections without independent verification thereof.  You
also agree to give us reasonable notice of any competing offering, placement or
arrangement of any debt securities or bank financing by or on behalf of the
Parent or any affiliate thereof.

 

As consideration for our agreements to perform the services described herein,
you agree to pay the nonrefundable fees set forth in the respective Fee Letters
dated the date hereof and delivered herewith (the “Fee Letters”) in accordance
with the terms thereof.

 

The commitments of the Initial Lenders and the agreements of the Arrangers and
the Lead Arrangers to perform the services and provide the commitments described
herein are subject to (a) there not occurring any material adverse condition or
material adverse change in or affecting the business, operations, property,
condition (financial or otherwise) of the Parent and its subsidiaries, taken as
a whole, or of the Target and its subsidiaries, taken as a whole, (b) our
satisfaction that prior to the Funding Date there shall be no competing
offering, placement or arrangement of any debt securities or secured bank
financing by or on behalf of the Parent or any affiliate thereof (other than an
offering of notes in Canadian dollars in an amount not to exceed CDN$250,000,000
(the “Canadian Notes”)) and (c) the other conditions set forth or referred to in
the Term Sheet.  Those matters that are not covered by the provisions hereof and
of the Term Sheet are subject to the approval and agreement of the Commitment
Parties and the Parent and the Company.   Notwithstanding anything in this
Commitment Letter, the Fee Letters or the Bridge Facility Documentation to the
contrary, (a) the only representations relating to the Parent, the Company,
Target and its subsidiaries and their respective businesses the accuracy of
which shall be a condition to availability of the Bridge Facility on the Funding
Date shall be (i) such of the representations made by Target in the Acquisition
Agreement as are material to the interests

 

4

--------------------------------------------------------------------------------


 

of the Lenders, but only to the extent that the accuracy of any such
representation is a condition to your obligations to close under the Acquisition
Agreement or you have the right to terminate your obligations under the
Acquisition Agreement (or decline to consummate the Acquisition) as a result of
a breach of such representations in the Acquisition Agreement (the “Acquisition
Agreement Representations”) and (ii) the Specified Representations (as defined
below), and (b) the terms of the Bridge Facility Documentation shall be in a
form such that they do not impair availability of the Bridge Facility on the
Funding Date if the conditions set forth in this Commitment Letter are
satisfied.  For purposes hereof, “Specified Representations” means the
representations and warranties referred to in the Term Sheet relating to the
corporate existence and qualification of the Parent and the Guarantors (as such
term is defined in the Term Sheet) (collectively, the “Loan Parties”) in their
jurisdiction of organization, and power and authority, due authorization,
execution and delivery of, and enforceability of, the Bridge Facility
Documentation, in each case relating to the Loan Parties, no conflict with the
organizational documents of the Loan Parties, no conflict with any agreement
involving indebtedness of the Parent or its subsidiaries in an aggregate
principal amount of more than $25 million, Bridge Facility and guarantees with
respect thereto constitute “senior debt” under the Loan Parties’ senior
subordinated note indentures, governmental approvals applicable to the
execution, delivery and performance by the Loan Parties of the Bridge Facility
Documentation, use of proceeds, Investment Company Act, compliance with material
laws, compliance with sanctions and anti-corruption laws, solvency of the Loan
Parties on a consolidated basis, Patriot Act, and Federal Reserve margin
regulations.  Notwithstanding anything in this Commitment Letter or the Fee
Letters to the contrary, the only conditions to availability of the Bridge
Facility on the Funding Date are set forth in the Term Sheet under the heading
“CERTAIN CONDITIONS—Conditions to Funding”.  This paragraph, and the provisions
herein, shall be referred to as the “Limited Conditionality Provision”.

 

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Bridge Facility
Documentation by the parties hereto in a manner consistent with this Commitment
Letter, it being understood and agreed that the commitments provided hereunder
and the funding of the Bridge Facility on the Funding Date are subject solely to
the Limited Conditionality Provision and the conditions precedent contained in
the section entitled “Conditions to Funding” in Exhibit A.

 

You agree, jointly and severally, (a) to indemnify and hold harmless the
Commitment Parties and their affiliates and their respective officers,
directors, employees, advisors, and agents (each, an “indemnified person”) from
and against any and all losses, claims, damages and liabilities to which any
such indemnified person may become subject arising out of or in connection with
this Commitment Letter, the Bridge Facility, the use of the proceeds thereof or
any related transaction or any claim, litigation, investigation, proceeding or
threatened proceeding relating to any of the foregoing, regardless of whether
any indemnified person is a party thereto or whether such claim, litigation,
proceeding or threatened proceeding is brought by you, your equity holders,
creditors or any other person, and to reimburse each indemnified person upon
demand for any legal or other expenses incurred in connection with investigating
or defending any of the foregoing, provided that the foregoing indemnity will
not, as to any indemnified person, apply to losses, claims, damages, liabilities
or related expenses to the extent they arise from the willful misconduct or
gross negligence of, or a material breach of this

 

5

--------------------------------------------------------------------------------


 

Commitment Letter by, such indemnified person, in each case as determined by a
court of competent jurisdiction in a final and non-appealable judgment, and
(b) to reimburse the Commitment Parties and their affiliates on demand for all
reasonable, documented out-of-pocket expenses (including due diligence expenses,
syndication expenses, expenses in connection with the solicitation of the
Required Approvals, travel expenses, and reasonable fees, charges and
disbursements of counsel) incurred in connection with the Bridge Facility, the
Amendment and any related documentation (including this Commitment Letter, the
Fee Letters, the Amendment and the definitive financing documentation) or the
amendment, modification or waiver thereof.  No indemnified person shall be
liable for any damages arising from the use by others of Information or other
materials obtained through electronic, telecommunications or other information
transmission systems, except to the extent such Information or other materials
is so obtained as a result of the gross negligence or willful misconduct of, or
material breach by, such indemnified person, in each case as determined by a
court of competent jurisdiction in a final and non-appealable judgment.  None of
the Parent, the Company, their respective affiliates or any indemnified person
shall be liable for any special, indirect, consequential or punitive damages in
connection with the Bridge Facility, in each case other than in respect of any
losses, claims, damages or liabilities paid or required to be paid by an
indemnified person to a third party (including another indemnified person) for
which such indemnified person is entitled to indemnification from you in
accordance with the terms hereof.

 

If any action, litigation, proceeding or investigation is commenced as to which
any indemnified person proposes to demand indemnification, they shall notify the
Company with reasonable promptness; provided, however, that any failure by any
indemnified person to so notify the Company shall not relieve you from your
obligations hereunder. Any indemnified person shall have the right to retain
counsel of its choice (which counsel shall be reasonably acceptable to the
Company and limited to a single counsel to the Commitment Parties and their
affiliates and of a single reasonably necessary special and local counsel for
each applicable jurisdiction and, solely in the case of an actual or perceived
conflict of interest, one additional counsel in each applicable jurisdiction to
the affected person or entity), and you shall jointly and severally pay the
reasonable and documented fees, expenses and disbursement of such counsel; and
such counsel shall, to the extent consistent with its professional
responsibilities, cooperate with the Company and any counsel designated by the
Company. Without the prior written consent of the applicable indemnified person,
you shall not settle or compromise any claim with respect to such indemnified
person under this section, or permit a default or consent to the entry of any
judgment in respect thereof, unless such settlement, compromise or consent
(a) includes, as an unconditional term thereof, the giving by the claimant to
each of the applicable indemnified person of an unconditional and irrevocable
release from all liability in respect of such claim, (b) does not include any
statement as to, or any admission of, fault, culpability, wrongdoing or a
failure to act by or on behalf of such indemnified person and (c) contains
customary confidentiality and non-disparagement provisions.

 

You agree that the Arrangers will act hereunder as independent contractors and
that nothing in this Commitment Letter or the Fee Letters, or the nature of
their services or any prior relationship will be deemed to create an advisory,
fiduciary or agency relationship between the Arrangers, on the one hand, and the
Parent, its shareholders or its affiliates, on the other hand and you waive, to
the fullest extent permitted by law, any claims you may allege against the
Commitment Parties for breach of fiduciary duty or breach of fiduciary duty in
connection with

 

6

--------------------------------------------------------------------------------


 

the Transactions and agree that we will have no liability (whether direct or
indirect) to you in respect of such fiduciary duty claim or to any person
asserting a fiduciary duty claim on your behalf, including equity holders,
employees or creditors.  In addition, the Arrangers may employ the services of
their respective affiliates in providing certain services hereunder and may
exchange with such affiliates information concerning the Parent and other
companies that may be the subject of this arrangement.

 

You acknowledge that the Commitment Parties and their affiliates (the term
“Commitment Parties” being understood to refer hereinafter in this paragraph to
include such affiliates) may be providing debt financing, equity capital or
other services (including financial advisory services) to other companies in
respect of which you may have conflicting interests regarding the transactions
described herein and otherwise.  The Commitment Parties will not use
confidential information obtained from you by virtue of the transactions
contemplated by this Commitment Letter or their other relationships with you in
connection with the performance by the Commitment Parties of services for other
companies, and the Commitment Parties will not furnish any such information to
other companies.  You also acknowledge that the Commitment Parties have no
obligation to use in connection with the transactions contemplated by this
Commitment Letter, or to furnish to you, confidential information obtained from
other companies.  You hereby agree that the Arrangers may render their services
under this Commitment Letter notwithstanding any actual or potential conflict of
interest presented by the foregoing, and you hereby waive, to the fullest extent
permitted by law, any conflict of interest claims relating to the relationship
between the Arrangers and you and your affiliates in connection with the
transactions contemplated hereby, on the one hand, and the exercise by the
Arrangers or any of their respective affiliates of any of their rights and
duties under any credit or other agreement (including the Existing Credit
Agreement), on the other hand.  You further acknowledge that the Arrangers are
full service securities firms and the Arrangers may from time to time effect
transactions, for their own or their affiliates’ account or the account of
customers, and hold positions in loans, securities or options on loans or
securities of the Parent and its affiliates and of other companies that may be
the subject of the transactions contemplated by this Commitment Letter.

 

As you know, Goldman, Sachs & Co. has been retained by the Parent (or one of its
affiliates) as financial advisor (in such capacity, the “Financial Advisor”) in
connection with the Acquisition. You agree to such retention, and further agree
not to assert any claim you might allege based on any actual or potential
conflicts of interest that might be asserted to arise or result from the
engagement of the Financial Advisor, on the one hand, and our affiliates’
relationships with you as described and referred to herein, on the other. Each
of the Commitment Parties hereto acknowledges (i) the retention of Goldman,
Sachs & Co. as the Financial Advisor and (ii) that such relationship does not
create any fiduciary duties or fiduciary responsibilities to such Commitment
Party on the part of Goldman Sachs or its affiliates.

 

This Commitment Letter shall not be assignable by you without the prior written
consent of the Commitment Parties (and any purported assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto (and any indemnified person) and is not intended to confer any
benefits upon, or create any rights in favor of, any person other than the
parties hereto (and any indemnified person); provided that it is understood and
agreed that each Initial Lender may assign its commitments and agreements
hereunder, in whole or in

 

7

--------------------------------------------------------------------------------


 

part, to any of its affiliates.  This Commitment Letter may not be amended or
waived except by an instrument in writing signed by you and each of the
Commitment Parties.  This Commitment Letter may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement.  Delivery of an executed signature
page of this Commitment Letter by electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.  This Commitment Letter and
the Fee Letters are the only agreements that have been entered into among us
with respect to the Bridge Facility and set forth the entire understanding of
the parties with respect thereto.  This Commitment Letter shall be governed by,
and construed in accordance with, the laws of the State of New York.  Each party
hereto consents to the exclusive jurisdiction and venue of the state or federal
courts located in the City of New York, Borough of Manhattan.  Each party hereto
irrevocably waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any such
legal proceeding in the state or federal courts located in the City of New
York.  Each party hereto irrevocably agrees to waive trial by jury in any suit,
action, proceeding, claim or counterclaim brought by or on behalf of any party
related to or arising out of the transactions contemplated hereby, this
Commitment Letter or the Fee Letters or the performance of services hereunder.

 

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter or the Fee Letters nor any of their terms or substance
shall be disclosed, directly or indirectly, to any other person except (a) to
your directors, officers, employees, accountants, attorneys, officers, agents
and advisors on a confidential basis in connection with the Transactions,
(b) this Commitment Letter, but not the Fee Letters, in any required filings
with the Securities Exchange Commission and other applicable regulatory
authorities and stock exchanges, and (c) as may be compelled in a judicial or
administrative proceeding or as otherwise required by law (in which case you
agree to inform us promptly thereof).

 

Each Commitment Party agrees to exercise reasonable efforts to keep any
information delivered or made available by you which has not been publicly
disclosed confidential from anyone other than persons employed or retained by
such Commitment Party who are or are expected to become engaged in evaluating,
approving, structuring or administering the Bridge Facility; provided that
nothing herein shall prevent any Commitment Party from disclosing such
information (i) to any existing Lender or affiliate thereof, and to any
potential Lender, participant or assignee who agrees to be bound by the terms of
this paragraph (or language substantially similar to this paragraph or as
otherwise reasonably acceptable to you and each Commitment Party, including as
may be agreed in any confidential information memorandum or other marketing
material or through the distribution of marketing materials in connection with
the syndication of the Bridge Facility through a customary syndication process),
(ii) to the officers, directors, employees, agents, service providers, attorneys
and accountants of such Commitment Party, potential or existing Lender or the
affiliates of each of the foregoing who have a need to know such information in
accordance with customary banking practices and who receive such information
having been made aware of the restrictions set forth in this paragraph,
(iii) upon the order of any court or administrative agency or as required under
any applicable law, regulation or rule, (iv) upon the request or demand of any
regulatory agency or authority having jurisdiction over such Commitment Party,
(v) to the extent reasonably required in connection with any litigation or
proceeding to which any Commitment Party, you or any affiliates of the
Commitment Parties or you may be a party, (vi) to the extent reasonably required
in connection

 

8

--------------------------------------------------------------------------------


 

with the exercise of any remedy hereunder, (vii) to such Commitment Party’s
legal counsel and independent auditors, (viii) to the extent such information
becomes publicly available other than by reason of disclosure by such Commitment
Party or its affiliates in breach of this Commitment Letter, (ix) for purposes
of establishing a “due diligence” defense and (x) to data service providers,
including league table providers, that serve the lending industry.  Any party
required to maintain the confidentiality of information as provided in this
paragraph shall be considered to have complied with its obligation to do so if
such party has exercised the same degree of care to maintain the confidentiality
of such information as such party would accord to its own confidential
information.  The provisions of this paragraph shall automatically terminate one
year from the date of this Commitment Letter.

 

This paragraph and the reimbursement, indemnification, waiver of fiduciary
duties, confidentiality, conflict of interest, governing law, jurisdiction and
jury trial waiver provisions contained herein and in the Fee Letters shall
remain in full force and effect regardless of whether definitive financing
documentation shall be executed and delivered and notwithstanding the
termination or expiration of this Commitment Letter.

 

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “Act”), each of them is required to obtain, verify and record
information that identifies you and each Guarantor under the Bridge Facility,
which information includes your name and address and other information that will
allow the Commitment Parties to identify you and each Guarantor under the Bridge
Facility in accordance with the Act.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheet and the Fee Letters by
returning to us executed counterparts hereof and of the Fee Letters not later
than 5:00 p.m., New York City time, on April 19, 2016.  The Commitment Parties’
agreements herein will expire at such time in the event we have not received
such executed counterparts in accordance with the immediately preceding
sentence. In the event that the Funding Date does not occur on or before the
Expiration Date, then this Commitment Letter and the agreements and commitments
hereunder shall automatically terminate unless we shall, in our discretion,
agree to an extension.  “Expiration Date” means the earliest of (i) the closing
of the Acquisition without the use of the Bridge Facility, (ii) July 30, 2016
and (iii) the termination of the Acquisition Agreement prior to the closing of
the Acquisition.

 

9

--------------------------------------------------------------------------------


 

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

 

Very truly yours,

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Gene Riego De Dios

 

 

Name: Gene Riego De Dios

 

 

Title: Vice President

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ John F. Lynch

 

 

Name: John F. Lynch

 

 

Title: S.V.P.

 

 

 

 

MERRILL LYNCH PIERCE FENNER & SMITH INCORPORATED

 

 

 

 

 

 

 

By:

/s/ Mark D. Monte

 

 

Name: Mark D. Monte

 

 

Title: Managing Director

 

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

 

 

By:

/s/ Charles D. Johnston

 

 

Name: Charles D. Johnston 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

Barclays Bank PLC

 

 

 

 

 

 

 

By:

/s/ Robert Chen

 

 

Name: Robert Chen

 

 

Title: Managing Director

 

 

 

 

 

WELLS FARGO BANK, N. A.

 

 

 

 

 

 

 

By:

/s/ David Mallett

 

 

Name: David Mallett

 

 

Title: Managing Director

 

[Signature page to IRM Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO SECURITIES, LLC

 

 

 

 

 

 

 

By:

/s/ Jeff Gignac

 

 

Name: Jeff Gignac

 

 

Title: Managing Director

 

 

 

 

 

 

 

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK

 

 

 

 

 

 

 

By:

/s/ Paul A. Brown

 

 

Name: Paul A. Brown

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Stephanie Publle

 

 

Name: Stephanie Publle

 

 

Title: Managing Director

 

 

 

 

 

 

 

CITIZENS BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Cheryl Carangelo

 

 

Name: Cheryl Carangelo

 

 

Title:Managing Director

 

 

 

 

 

 

 

HSBC SECURITIES (USA) INC.

 

 

 

 

 

 

 

By:

/s/ Joseph Sheehan

 

 

Name: Joseph Sheehan

 

 

Title: Managing Director

 

 

 

 

 

 

 

HSBC Bank USA, National Association

 

 

 

 

 

 

 

By:

/s/ Manuel Burgueno

 

 

Name: Manuel Burgueno

 

 

Title: Senior Vice President

 

[Signature page to IRM Commitment Letter]

 

--------------------------------------------------------------------------------


 

Signed for HSBC Bank Australia Limited

(ABN 48 006 434 162) by its attorney under

power of attorney in the presence of:

Power of Attorney Dated 15 May 2012

Permanent Order Book No. 277 Page 036 Item 010

 

 

/s/ Diana Jancevska

 

/s/ Brendon Green

Witness Signature

 

Attorney Signature

 

 

 

 

 

 

Diana Jancevska

 

Brendon Green

Print Name

 

Print Name

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

 

 

 

 

 

 

By:

/s/ Robbie Pearson

 

 

Name: Robbie Pearson

 

 

Title: Authoried Signatory

 

 

 

 

 

 

 

PNC CAPITAL MARKETS LLC

 

 

 

 

 

 

 

By:

/s/ John Broeren

 

 

Name: John Broeren

 

 

Title: Managing Director

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Brian Prettyman

 

 

Name: Brian Prettyman

 

 

Title: Senior Vice President

 

[Signature page to IRM Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

 

 

 

By:

/s/ George Stoecklein

 

 

Name: George Stoecklein

 

 

Title: Director

 

 

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

By:

/s/ Dave Felty

 

 

Name: Dave Felty

 

 

Title: Managing Director

 

 

 

 

 

 

 

SUNTRUST ROBINSON HUMPHREY, INC.

 

 

 

 

 

 

 

By:

/s/ Lee McCrary

 

 

Name: Lee McCrary

 

 

Title: Managing Director

 

[Signature page to IRM Commitment Letter]

 

--------------------------------------------------------------------------------


 

Accepted and agreed to

 

as of the date first

 

written above by:

 

 

 

IRON MOUNTAIN INCORPORATED

 

 

 

 

 

By:

/s/ John P. Lawrence

 

 

Name: John P. Lawrence

 

 

Title: Senior Vice President & Treasurer

 

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, LLC

 

 

 

 

 

By:

/s/ John P. Lawrence

 

 

Name: John P. Lawrence

 

 

Title: Senior Vice President & Treasurer

 

 

[Signature page to IRM Commitment Letter]

 

--------------------------------------------------------------------------------


 

Schedule I

 

BRIDGE COMMITMENTS

 

Initial Lenders

 

Bridge Commitments

 

JPMorgan Chase Bank, N.A.

 

$

136,666,666.67

 

Bank of America, N.A.

 

$

136,666,666.67

 

Goldman Sachs Bank USA

 

$

136,666,666.66

 

Barclays Bank PLC

 

$

100,000,000

 

Wells Fargo Bank, National Association

 

$

50,000,000

 

Credit Agricole Corporate and Investment Bank

 

$

50,000,000

 

Citizens Bank, N.A.

 

$

50,000,000

 

HSBC Bank USA, National Association

 

$

25,000,000

 

HSBC Bank Australia Limited

 

$

25,000,000

 

Morgan Stanley Bank, N.A.

 

$

50,000,000

 

PNC Bank, National Association

 

$

30,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

30,000,000

 

SunTrust Bank

 

$

30,000,000

 

TOTAL

 

$

850,000,000

 

 

TITLES/ROLES

 

Institution

 

Title/Role

 

JPMorgan Chase Bank, N.A.

 

Joint Lead Arranger and Joint Bookrunner

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

Joint Lead Arranger, Joint Bookrunner and Syndication Agent

 

Goldman Sachs Bank USA

 

Joint Lead Arranger, Joint Bookrunner and Syndication Agent

 

Well Fargo Bank, National Association

 

Joint Bookrunner and Documentation Agent

 

Barclays Bank PLC

 

Joint Bookrunner and Documentation Agent

 

Credit Agricole Corporate and Investment Bank

 

Joint Bookrunner and Documentation Agent

 

Citizens Bank, N.A.

 

Joint Bookrunner and Documentation Agent

 

HSBC Securities (USA) Inc.

 

Joint Bookrunner and Documentation Agent

 

Morgan Stanley Senior Funding, Inc.

 

Joint Bookrunner and Documentation Agent

 

PNC Capital Markets, LLC

 

Co-Manager

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

Co-Manager

 

 

--------------------------------------------------------------------------------


 

Schedule II

 

The Amendment shall effect the following amendments to the Existing Credit
Agreement:

 

1.              Amend Sections 9.08(iv) and 9.17(iv)(B) of the Existing Credit
Agreement in order to permit the maturity of, and payments of principal under,
the Bridge Facility prior to the Commitment Termination Date (as defined in the
Existing Credit Agreement).

 

2.              Amend Section 9.08(v)(e) of the Existing Credit Agreement in
order to permit the $25,000,000 basket referenced therein to be used for the
incurrence of bank guarantees (in addition to letters of credit).

 

3.              Waiving the requirement under the Canadian Borrower Pledge
Agreement (as defined in the Existing Credit Agreement) that the Canadian
Borrowers (as defined in the Existing Credit Agreement) pledge the shares of any
entity acquired in connection with the Acquisition, so long as (i) such entity
does not hold any material assets more than five business days following the
closing of the Acquisition and (ii) resolutions are adopted within such period
of five business days approving such entity’s wind-up and dissolution, and such
dissolution is completed as soon as practicable thereafter.

 

--------------------------------------------------------------------------------


 

IRON MOUNTAIN INFORMATION MANAGEMENT, LLC

UNSECURED BRIDGE FACILITY

 

Summary of Terms and Conditions(1)

 

--------------------------------------------------------------------------------

 

I.

PARTIES

 

 

 

 

Borrower:

 

The Parent (the “Borrower”)

 

 

 

Guarantors:

 

Each of the entities that (i) is a guarantor (a “Notes Guarantor”) as of the
date hereof under the Senior Indenture, dated as of September 29, 2015, among
the Parent, as issuer and Wells Fargo Bank, National Association, as trustee and
each of the Notes Guarantors party thereto, with respect to the 6.000% Senior
Notes Due 2020 (the “Senior Unsecured Indenture”), (ii) to the extent not a
Notes Guarantor under the Senior Unsecured Indenture as of the date hereof, any
direct or indirect domestic subsidiary of the Parent that, after the date
hereof, is required to become a Notes Guarantor under the Senior Unsecured
Indenture as in effect on the date hereof and (iii) is (or is required to
become) a guarantor of senior notes issued by the Parent after the Effective
Date (the entities in clauses (i) through (iii), the “Guarantors”).

 

 

 

Joint Lead Arrangers and Joint Bookrunners:

 

 

JPMorgan, MLPFS and GS as joint lead arrangers (in such capacity, the “Lead
Arrangers”).

 

 

 

 

 

JPMorgan, MLPFS, GS, Wells Fargo Securities, LLC, Barclays Bank PLC, Credit
Agricole Corporate and Investment Bank, Citizens Bank, N.A., HSBC Securities
(USA) Inc. and Morgan Stanley Senior Funding, Inc. as joint bookrunners (in such
capacity, the “Arrangers”).

 

 

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A. (“JPMorgan” and, in such capacity, the “Administrative
Agent”).

 

 

 

Lenders:

 

A syndicate of banks, financial institutions and other entities, arranged by the
Arrangers in consultation with the Parent (collectively, the “Lenders”).

 

 

 

II.

BRIDGE FACILITY

 

 

 

Type and Amount:

A term facility in the amount of up to $850,000,000 (the “Bridge

 

--------------------------------------------------------------------------------



(1)

All capitalized terms used but not defined herein shall have the meaning given
to them in the Commitment Letter to which this Term Sheet is attached.

 

1

--------------------------------------------------------------------------------


 

 

 

Facility”; the loans thereunder, the “Bridge Loans”).

 

 

 

Availability:

 

One drawing in U.S. dollars may be made under the Bridge Facility on the Funding
Date (as defined below).

 

 

 

Maturity:

 

The Bridge Loans shall mature and, to the extent then outstanding, be payable in
full on the earlier of (x) the date that is 364 days after the Funding Date (the
“Initial Bridge Loan Maturity Date” and as may be extended as provided below,
the “Maturity Date”); provided that, upon the Parent’s request, the Initial
Bridge Loan Maturity Date may be extended by one year subject to the following:
(i) such extension request must be made no earlier than 60 days before the
Initial Bridge Loan Maturity Date and no later than 30 days before the Initial
Bridge Loan Maturity Date, (ii) no default or event of default is in existence
at the time of, or would be in existence after giving effect to, such extension,
(iii) the representations and warranties in the Bridge Facility Documentation
shall be accurate both before and after giving effect to such extension, and
(iv) payment by the Parent of an extension fee to each Lender in an amount equal
to 1.00% of the Bridge Loans of such Lender outstanding on the Initial Bridge
Loan Maturity Date and (y) if the Acquisition has not been consummated, July 30,
2016.

 

 

 

Purpose:

 

A portion of the proceeds of the Bridge Loans (in an amount expected to be
approximately $350,000,000) (the “Reimbursement Bridge Loans”) shall be used to
reimburse certain banks and financial institutions for the purchase of
Australian dollars (the “Australian Dollar Consideration”) from such banks
and/or financial institutions by the Borrower in order to finance the portion of
the Acquisition Consideration that shall be used to fund (i) the Cash Elections
(as defined in the Acquisition Agreement) of certain Recall Shareholders
pursuant to Sections 4.2(b)(ii)(B) and 4.4 of the Acquisition Agreement and
(ii) special payments of the Australian dollar equivalent of US$0.50 in cash for
each Scheme Share (as defined in the Acquisition Agreement) of each Recall
Shareholder, pursuant to Sections 4.2(b)(i)(B) and 4.2(b)(ii)(A) of the
Acquisition Agreement, in each case, in accordance with the terms of the
Acquisition Agreement. The Australian Dollar Consideration shall be held in a
designated trust account (the “Australian Trust Account”) operated by the Target
as trustee for the Recall Shareholders in accordance with the terms of the
Acquisition Agreement (including the terms of the form of Scheme (as defined in
the Acquisition Agreement) attached thereto as Annexure 2 as of the date
hereof), to be applied as provided

 

2

--------------------------------------------------------------------------------


 

 

 

therein.

 

 

 

 

 

A portion of the proceeds of the Bridge Loans (in an amount expected to be
approximately $500,000,000) (the “Acquisition Bridge Loans”) shall be held in a
designated escrow account maintained with the Administrative Agent (the “US
Escrow Account”) in accordance with the terms of the US Escrow Agreement (as
defined below). Funds on deposit in the US Escrow Account shall be used to fund,
in part, the Acquisition, including the refinancing of certain existing
indebtedness of Target and to pay all or a portion of the costs incurred by the
Parent or any of its subsidiaries in connection with the Transactions.

 

 

 

III.

 

CERTAIN PAYMENT PROVISIONS

 

 

 

 

Fees and Interest Rates:

 

As set forth on Annex I.

 

 

 

Repayment of Loans:

 

All Bridge Loans outstanding will be payable in full on the Maturity Date.

 

 

 

Optional Prepayments and Commitment Reductions:

 

 

The Bridge Loans may be prepaid, and Bridge Commitments may be reduced, in whole
or in part at any time without penalty or premium. Optional prepayments of the
Bridge Loans may not be reborrowed.

 

 

 

Mandatory Prepayments and Commitment Reductions:

 

 

From and after the date that the Parent and the Company countersign the
Commitment Letter (the “Acceptance Date”) until the Funding Date, the Bridge
Commitments shall be permanently and automatically reduced, and after the
Funding Date, the aggregate Bridge Loans shall be prepaid (including any accrued
and unpaid interest thereon), in each case, on a dollar-for-dollar basis, by the
following amounts, within one business day of receipt of such amount:

 

 

 

 

 

1.

Incurrence of Indebtedness: 100.0% of the net cash proceeds actually received by
the Parent or any of its subsidiaries from the incurrence of indebtedness for
borrowed money (including hybrid securities and debt securities convertible to
equity) by the Parent or any of its subsidiaries, but excluding:
(w) intercompany debt of the Parent or any of its subsidiaries; (x) borrowings
permitted pursuant to Sections 9.08(i) (other than increases to the Revolving
Commitments (as defined in the Existing

 

3

--------------------------------------------------------------------------------


 

 

 

 

Credit Agreement) pursuant to Section 2.01(b) of the Existing Credit Agreement
or the borrowing of Incremental Term Loans (as defined in the Existing Credit
Agreement) pursuant to Section 2.01(c) of the Existing Credit Agreement), (ii),
(v) (other than items (g) and (k) of such Section 9.08(v)), (vi) (so long as,
after giving effect to such incurrence, the outstanding principal amount of all
such indebtedness incurred after the Acceptance Date does not exceed
$100,000,000) and (vii) (in respect of any Accounts Receivable Financings (as
defined in the Existing Credit Agreement as in effect on the date hereof)) of
the Existing Credit Agreement; (y) the issuance of the Canadian Notes; and
(z) borrowings under the US$1,050,000,000 Syndicated Facility Agreement, dated
December 4, 2013, as amended by the Amendment Deed No. 1, dated October 23,
2014, by and among Recall Holdings Limited, Commonwealth Bank of Australia and
the other parties thereto (the “Existing Target Credit Facility”) and under
existing overdraft facilities associated with the Target’s cash management
arrangements).

 

 

 

 

 

2.

Equity Offerings: 100.0% of the net cash proceeds actually received from the
issuance of any equity securities by the Parent or any of its subsidiaries
(other than issuances pursuant to employee stock plans or other benefit or
employee incentive arrangements).

 

 

 

 

 

3.

Asset Sales: Subject to the prior application of such net cash proceeds in
accordance with Section 3.02 of the Existing Credit Agreement, 100.0% of the net
cash proceeds actually received from asset dispositions, subject to certain
exceptions and reinvestment rights (substantially identical to the Existing
Credit Agreement).

 

 

 

 

 

All mandatory prepayments and commitment reductions will be applied without
penalty or premium (except for breakage costs and accrued interest, if any, and
as otherwise provided herein). Mandatory prepayments of the Bridge Loans may not
be reborrowed.

 

 

 

 

 

For the avoidance of doubt, the Bridge Commitments shall be permanently reduced
upon the making of the Bridge Loans on the Funding Date.

 

 

 

IV.

COLLATERAL

The obligations under the Bridge Facility will be unsecured.

 

4

--------------------------------------------------------------------------------


 

V.

CERTAIN CONDITIONS

 

 

 

 

 

Conditions to Funding:

 

The making of the Bridge Loans will be conditioned upon satisfaction of, among
other things, the following conditions precedent (the “Funding Date Conditions”;
the date upon which all such conditions shall be satisfied, the “Funding Date”)
on or before the Expiration Date:

 

 

 

 

 

(a)  The Loan Parties, the Administrative Agent and each Lender shall have
executed and delivered satisfactory documentation for the Bridge Facility (which
shall contain customary “EU Bail-In” provisions) and any related documentation
(the “Bridge Facility Documentation”).

 

 

 

 

 

(b)  The Lenders, the Administrative Agent and the Arrangers shall have received
all fees required to be paid, and all expenses for which invoices have been
presented, on or before the Funding Date.

 

 

 

 

 

(c)  All governmental and third party approvals necessary in connection with the
financing contemplated hereby and the continuing operations of the Loan Parties
shall have been obtained and be in full force and effect (except where the
failure to obtain such approvals would be unlikely to have a material adverse
effect).

 

 

 

 

 

(d)  The Parent shall have delivered all financial statements required to have
been delivered pursuant to Sections 9.01(1) and (2) of the Existing Credit
Agreement as in effect on the date hereof.

 

 

 

 

 

(e)  The Commitment Parties shall have received (i) audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Target and its subsidiaries, for the three most recently completed fiscal
years ended at least 90 days before the Funding Date and (ii) unaudited
consolidated balance sheet and related statements of income, stockholders’
equity and cash flows of the Target and its subsidiaries, for the subsequent six
month period ended at least 45 days before the Funding Date.

 

 

 

 

 

(f)  The Commitment Parties shall have received a pro forma consolidated balance
sheet and related statement of income, stockholders’ equity and cash flows of
the Borrower as of, and for the 12-month period ending at least 45 days before
the Funding Date, prepared after giving

 

 

5

--------------------------------------------------------------------------------


 

 

 

effect to the Transactions and the other transactions contemplated hereby to be
consummated on the Funding Date as if the Transactions and such other
transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such income statements), which
need not be prepared in compliance with Regulation S-X of the Securities Act of
1933, as amended, or include adjustments for purchase accounting (including
adjustments of the type contemplated by Financial Accounting Standards Board
Accounting Standards Codification 805, Business Combinations (formerly SFAS
141R)).

 

 

 

 

 

(g) The Lenders shall have received such legal opinions (including opinions from
counsel to the Loan Parties (including that the Bridge Facility does not breach
or require a prepayment of any material indebtedness of the Parent or its
subsidiaries)), documents and other instruments as are customary for
transactions of this type or as they may reasonably request.

 

 

 

 

 

(h)  To the extent requested at least 10 days prior to the Funding Date, the
Administrative Agent and each requesting Initial Lender or Arranger shall have
received, at least five days prior to the Funding Date, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act.

 

 

 

 

 

(i)  The Loan Parties, the Administrative Agent and the Majority Lenders (as
defined in the Existing Credit Agreement) shall have executed and delivered the
Amendment.

 

 

 

 

 

(j)  The Acquisition Agreement Representations shall have been accurate as of
8AM (eastern Australia time) on the Second Court Date (as defined in the
Acquisition Agreement) (subject to the Limited Conditionality Provision).

 

 

 

 

 

(k)  The Specified Representations shall be accurate on the Funding Date.

 

 

 

 

 

(l)  the Escrow Agreement, dated as of April 29, 2016, among the Parent,
JPMorgan Chase Bank, N.A., as escrow

 

6

--------------------------------------------------------------------------------


 

 

 

agent and the Administrative Agent (the “US Escrow Agreement”) shall be executed
and delivered and in full force and effect.

 

 

 

 

 

(m)  the Recall Shareholders shall have approved the Scheme at the Scheme
Meeting by the requisite majorities under the Corporations Act (each capitalized
term in this clause (m) and clause (n) below, as defined in the Acquisition
Agreement).

 

 

 

 

 

(n)  The Court shall have approved the Scheme in accordance with
Section 411(4)(b) of the Corporations Act.

 

 

 

Conditions to Release from Escrow:

 

The release of the Acquisition Bridge Loans from the US Escrow Account will be
conditioned upon satisfaction of, among other things, the following conditions
precedent (the date upon which all such conditions shall be satisfied, the
“Closing Date”) on or before the Expiration Date.

 

 

 

 

 

(a)  The Funding Date Conditions shall have been satisfied.

 

 

 

(b)  All outstanding indebtedness of the Target and its subsidiaries under the
Existing Target Credit Facility shall have been repaid or provision shall have
been made, in a manner reasonably satisfactory to the Lead Arrangers, for the
payment of such indebtedness promptly after the release of the Acquisition
Bridge Loans from the US Escrow Account.

 

 

 

 

 

(c)  The Acquisition Agreement Representations shall have been accurate as of
8AM (eastern Australia time) on the Second Court Date (as defined in the
Acquisition Agreement) (subject to the Limited Conditionality Provision).

 

 

 

 

 

(d)  The Specified Representations shall be accurate on the Closing Date.

 

 

 

 

 

(e) Australian Dollar Consideration shall have been deposited into the
Australian Trust Account.

 

 

 

 

 

(f)  The Acquisition shall have been consummated or will be, subject only to the
payment of the Australian Dollar Consideration from the Australian Trust Account
in accordance with the Acquisition Agreement,

 

7

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

consummated in a manner consistent with the terms of the Acquisition Agreement
(and substantially concurrently with (i) the release of the Acquisition Bridge
Loans from the US Escrow Account and (ii) the Target becoming unconditionally
obligated to pay the Australian Dollar Consideration from the Australian Trust
Account in accordance with the Acquisition Agreement); provided that no
amendment, modification or waiver of any term of the Acquisition Agreement or
any condition to the Parent’s obligation to consummate the Acquisition
thereunder or consent granted thereunder shall have been made or granted, as the
case may be, without the prior written consent (which consent shall not be
unreasonably withheld or delayed) of the Arrangers (other than any such
amendment, modification or waiver or consent that is not materially adverse to
any interest of the Arrangers or the Lenders); provided, further, that without
limiting the foregoing, and solely for the avoidance of doubt, the Scheme shall
be in full force and effect, in the form attached as Annexure 2 to the
Acquisition Agreement, and no amendment, modification or waiver of any term in
such form or Scheme shall have been made or granted without the prior written
consent of the Arrangers.

 

 

 

 

 

VI.

CERTAIN DOCUMENTATION MATTERS

 

 

 

 

 

 

Except as indicated below, the terms of the Bridge Facility Documentation will
be substantially similar to the Existing Credit Agreement and to the existing
documentation related thereto (including having the Parent as a party thereto),
including, without limitation:

 

 

 

 

 

Representations and Warranties:

 

Subject in all respects to the Limited Conditionality Provision, representations
and warranties substantially the same as in the Existing Credit Agreement (with
such changes as may be agreed upon, including updating the financial statements
and no material adverse change representations), including as to financial
statements; absence of undisclosed liabilities; no material adverse change;
corporate existence; compliance with law; anti-corruption laws and sanctions;
corporate power and authority; enforceability of Bridge Facility Documentation;
no conflict with law or contractual obligations; no material litigation; no
default; ownership of property; no burdensome restrictions; taxes; Federal
Reserve regulations; ERISA; Investment Company Act;

 

 

8

--------------------------------------------------------------------------------


 

 

 

subsidiaries; environmental matters; solvency and accuracy of disclosure.

 

 

 

Affirmative Covenants:

 

Affirmative covenants to be substantially the same as in the Existing Credit
Agreement (with such additional changes as may be agreed upon), including
delivery of financial statements, reports, accountants’ letters, projections,
officers’ certificates and other information requested by the Lenders; payment
of other obligations; continuation of business and maintenance of existence and
material rights and privileges; compliance with laws, including anti-corruption
laws and sanctions, and material contractual obligations; maintenance of
property and insurance; maintenance of books and records; right of the Lenders
to inspect property and books and records; notices of defaults, litigation and
other material events; compliance with environmental laws; additional Guarantors
and further assurances. Additionally, if the Acquisition is not consummated by
May 2, 2016, the Borrower shall, within five Business Days, make deposits into
the US Escrow Account in an amount such that after such deposit, the aggregate
amount on deposit in the US Escrow Account (and subject to the US Escrow
Agreement) is $850,000,000.

 

 

 

Financial Covenants:

 

Financial covenants to be substantially the same as in the Existing Credit
Agreement as follows:

 

 

 

 

 

A maximum Net Total Lease Adjusted Leverage Ratio (as defined in the Existing
Credit Agreement) shall be determined at the end of any fiscal quarter and shall
be, as of the Funding Date and at all times thereafter, 6.50:1.00; provided
that, the Parent may make a one-time request to increase the maximum Net Total
Lease Adjusted Leverage Ratio to 7.00:1.00 for a period of up to two fiscal
quarters commencing with the fiscal quarter during which a Permitted Acquisition
(as defined in the Existing Credit Agreement) in which the Acquisition
Consideration (as defined in the Existing Credit Agreement) is more than
$500,000,000 occurred; provided further that the Applicable Margin shall be
increased by 0.50% during each fiscal quarter in which the maximum Net Total
Lease Adjusted Leverage Ratio is 7.00:1.00.

 

 

 

 

 

A maximum Net Secured Lease Adjusted Leverage Ratio (as defined in the Existing
Credit Agreement) of 4.0:1.0, determined at the end of any fiscal quarter.

 

 

 

 

 

A minimum Fixed Charge Coverage Ratio (as defined in the Existing Credit
Agreement) of 1.5:1.0, determined at the end of any fiscal quarter:

 

9

--------------------------------------------------------------------------------


 

Negative Covenants:

 

Negative covenants to be substantially the same as in the Existing Credit
Agreement (with such additional changes as may be agreed upon), including
limitations on indebtedness and contingent obligations; liens (negative pledge
clause); acquisitions; mergers, consolidations, liquidations and dissolutions;
sales of assets; residual assurances; dividends and other Restricted Payments;
investments, loans and advances; optional payments and modifications of
subordinated and other debt instruments; transactions with affiliates; changes
in fiscal year; changes in lines of business; entering into negative pledge
clauses with other parties; and use of proceeds (in compliance with
anti-corruption laws and sanctions). Additionally, the negative covenants will
include limitations on amendments to the US Escrow Agreement and the Scheme.

 

 

 

Events of Default:

 

Events of default substantially the same as in the Existing Credit Agreement
(with such changes as may be agreed upon), including nonpayment of principal,
interest, fees or other amounts when due; material inaccuracy of representations
and warranties; violation of covenants (subject, in the case of certain
affirmative covenants, to a grace period); cross-default; bankruptcy events;
certain ERISA events; material judgments; actual or asserted invalidity of any
guarantee; and a change of control as defined in the Existing Credit Agreement.

 

 

 

Voting:

 

Amendments and waivers with respect to the Bridge Facility Documentation shall
require the approval of Lenders holding not less than 51% of the aggregate
amount of the Bridge Loans (or Bridge Commitments, prior to the Funding Date)
(the “Required Lenders”), except that (a) the consent of each Lender directly
affected thereby shall be required with respect to (i) extensions of the final
maturity of the Bridge Loans, (ii) reductions in the rate of interest or any fee
or extensions of any due date thereof and (iii) increases in the amount or
extensions of the expiry date of any Lender’s commitment and (b) the consent of
100% of the Lenders shall be required with respect to (i) modifications to any
of the voting percentages, (ii) modifications to the pro-rata sharing provisions
and (iii) releases of all or substantially all of the Guarantors.

 

 

 

Assignments and Participations:

 

The Lenders shall be permitted to assign and sell participations in their Bridge
Loans and commitments, subject in the case of assignments to (i) the consent of
the Administrative Agent (other than in the case of assignments of Bridge Loans
to existing Lenders or to an affiliate of a Lender) and (ii) except when a

 

10

--------------------------------------------------------------------------------


 

 

 

payment or bankruptcy event of default has occurred and is continuing, the
consent of the Parent to the extent that such assignment would result in the
Initial Lenders collectively holding less than 50.1% of the aggregate
outstanding principal amount of the Bridge Loans (other than in the case of
assignments to another Lender, to an affiliate of a Lender or to a trust
established by a Lender or an affiliate thereof to hold loan obligations and as
to which the assigning Lender retains voting rights on all issues except those
that require 100% Lender consent (a “CLO Trust”)), in each case not to be
unreasonably withheld; provided that the Parent shall be deemed to have
consented to any assignment to the extent that it has not indicated otherwise
within five business days of notice thereof.  In the case of partial assignments
(other than to another Lender, to an affiliate of a Lender or to a CLO Trust),
the minimum assignment amount shall be $1,000,000 unless otherwise agreed by the
Parent and the Administrative Agent.  The Administrative Agent shall receive a
processing and recordation fee of $3,500 in connection with all assignments. 
Participants shall have the same benefits as the Lenders with respect to yield
protection and increased cost provisions subject to customary limitations. 
Voting rights of participants shall be limited to those matters set forth in
clause (a) under “Voting” with respect to which the affirmative vote of the
Lender from which it purchased its participation would be required.  Pledges of
Loans in accordance with applicable law shall be permitted without restriction.

 

 

 

Defaulting Lenders:

 

The Credit Documentation shall contain provisions relating to “defaulting”
Lenders (including customary “EU Bail-In” provisions and provisions permitting
the Borrower to replace or terminate any defaulting Lender, to the suspension of
voting rights and rights to receive certain fees, and to termination or
assignment of the commitments of such Lenders).

 

 

 

Yield Protection:

 

The Bridge Facility Documentation shall contain customary provisions
(substantially the same as in the Existing Credit Agreement, with such changes
as may be agreed upon) (a) protecting the Lenders against increased costs or
loss of yield resulting from changes in reserve, tax, capital adequacy and other
requirements of law (including as a result of the Dodd-Frank Wall Street Reform
and Consumer Protection Act and each of the principal agreements on capital,
liquidity and leverage standards comprising the Basel III Accord and as
published by the Basel Committee on Banking Supervision) and from the imposition
of or changes in withholding or other taxes and (b) indemnifying the Lenders for
“breakage costs” incurred in connection with, among other things, any prepayment
of a Eurocurrency Loan  (as defined

 

11

--------------------------------------------------------------------------------


 

 

 

in Annex I) on a day other than the last day of an interest period with respect
thereto.

 

 

 

Expenses and Indemnification:

 

The Parent shall pay (a) all reasonable out-of-pocket expenses of the
Administrative Agent and the Arrangers associated with the syndication of the
Bridge Facility and the preparation, execution and delivery of the Bridge
Facility Documentation and any amendment or waiver with respect to the Bridge
Facility Documentation (including the reasonable fees, disbursements and other
charges of counsel) and (b) all out-of-pocket expenses of the Administrative
Agent, the Arrangers and the Lenders (including the reasonable fees,
disbursements and other charges of counsel) in connection with the enforcement
of the Bridge Facility Documentation.

 

 

 

 

 

The Administrative Agent, the Arrangers and the Lenders (and their affiliates
and their respective officers, directors, employees, advisors and agents) will
have no liability for, and will be indemnified and held harmless against, any
loss, liability, cost or expense incurred in respect of the financing
contemplated hereby or the use or the proposed use of proceeds thereof (except
to the extent resulting from the gross negligence or willful misconduct of the
indemnified party as determined by a final and non-appealable judgment of a
court of competent jurisdiction).

 

 

 

Governing Law and Forum:

 

State of New York.

 

 

 

Counsel to the Administrative Agents and the Arrangers:

 

 

Simpson Thacher & Bartlett LLP.

 

12

--------------------------------------------------------------------------------


 

Annex I

 

 

 

Interest and Certain Fees

 

 

 

Interest Rate Options:

 

The Borrower may elect that the Bridge Loans bear interest at a rate per annum
equal to (x) the ABR plus the Applicable Margin or (y) the Eurocurrency Rate
plus the Applicable Margin;

 

 

 

 

 

As used herein:

 

 

 

 

 

“ABR” means the highest of (i) the rate of interest publicly announced by
JPMorgan as its prime rate in effect at its principal office in New York City
(the “Prime Rate”), (ii) the federal funds effective rate from time to time plus
0.5% (provided that the federal funds effective rate shall never be less than
zero) and (iii) the one-month Eurocurrency Rate plus 1.00%.

 

 

 

 

 

“Applicable Margin” means initially, 2.25% in the case of ABR Loans and 3.25% in
the case of Eurocurrency Loans; provided that the Applicable Margin shall
increase by 0.50% on the date that is 90 days following the Funding Date and by
an additional 0.50% at the end of each 90 day period thereafter:

 

 

 

 

 

“Eurocurrency Rate” means the rate (adjusted for statutory reserve requirements
for eurocurrency liabilities) as administered by the ICE Benchmark
Administration, for deposits in the relevant currency for a period equal to one,
two, three, six or (if acceptable to each Lender), twelve months (as selected by
the Borrower) appearing on the Reuters Screen LIBOR01 Page or LIBOR02 Page (or
an interpolated rate if such screen rates are not available); provided that the
Eurocurrency Rate shall never be less than zero.

 

 

 

Interest Payment Dates:

 

In the case of Loans bearing interest based upon the ABR (“ABR Loans”),
quarterly in arrears.

 

 

 

 

 

In the case of Loans bearing interest based upon the Eurocurrency Rate
(“Eurocurrency Loans”), on the last day of each relevant interest period and, in
the case of any interest period longer than three months, on each successive
date three months after the first day of such interest period.

 

--------------------------------------------------------------------------------


 

Duration Fee:

 

The Parent will pay to each Lender, calculated based on the outstanding amount
of such Lender’s Bridge Loans, duration fees as follows: (a) 0.25% of the
aggregate principal amount of the Bridge Loans held by such Lender on the date
that is 180 days after the Funding Date and (b) 0.50% of the aggregate principal
amount of the Bridge Loans held by such Lender on the date that is 270 days
after the Funding Date (the “Duration Fee”).

 

 

 

Default Rate:

 

At any time when the Borrower is in default in the payment of any amount due
under the Bridge Facility, the Bridge Loans shall bear interest at 2% above the
rate otherwise applicable thereto.  Overdue interest, fees and other amounts
shall bear interest at 2% above the rate applicable to ABR Loans.

 

 

 

Rate and Fee Basis:

 

All per annum rates shall be calculated on the basis of a year of 360 days (or
365/366 days, in the case of ABR Loans the interest rate payable on which is
then based on the Prime Rate) for actual days elapsed.

 

--------------------------------------------------------------------------------